Citation Nr: 1713197	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disability of diabetes mellitus type 2.

2.  Entitlement to service connection for optic nerve damage and retinal folds, both eyes, to include as secondary to the service-connected disability of diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Veterans Service Officer


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file is currently with the RO in Cleveland, Ohio.

The Veteran, and a Veterans Service Officer, testified before a Veterans Law Judge (VLJ) at a March 2012 Travel Board hearing.  A transcript of this hearing is of record.  In February 2015, the Veteran was notified that the VLJ who held his March 2012 Board hearing was no longer employed by the Board.  The Veteran did not respond to a request for another hearing.  38 C.F.R. § 20.717 (2016).

In December 2012, the Board denied service connection for the issues on appeal.  The Veteran appealed the Board's December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the Board's December 2012 denial of service connection for the issues on appeal, and remanded the case for readjudication consistent with the decision.

In October 2015, the Board remanded the claims for additional development.  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's representative that he desires to withdraw the issues of entitlement to service connection for hypertension, and optic nerve damage and retinal folds, both eyes, with both issues to include as secondary to the service-connected disability of diabetes mellitus type 2.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for hypertension, and optic nerve damage and retinal folds, both eyes, with both issues to include as secondary to the service-connected disability of diabetes mellitus type 2, by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

A review of the claims folder shows that an appeal has been initiated on the issues of entitlement to service connection for hypertension, and optic nerve damage and retinal folds, both eyes, with both issues to include as secondary to the service-connected disability of diabetes mellitus type 2.  The appellant has since indicated that he desires to withdraw his appeal as to these issues.  Specifically, in a statement, received in April 2017, the Veteran's representative stated that the Veteran desires to withdraw his appeal on the issues of entitlement to service connection for entitlement to service connection for hypertension, and optic nerve damage and retinal folds, both eyes, with both issues to include as secondary to the service-connected disability of diabetes mellitus type 2.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  They are dismissed.


ORDER

The issues of entitlement to service connection for hypertension, and optic nerve damage and retinal folds, both eyes, with both issues to include as secondary to the service-connected disability of diabetes mellitus type 2, are dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


